DETAILED ACTION
This is the initial Office action for application SN 17/292,451 having an effective date of 10 MAY 2021 and a Foreign priority date of 13 November 2018 (EPO).  A preliminary amendment was filed on 10 MAY 2021 canceling Claims 1-15 and adding NEW Claims 16-35.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al (GB 1,112,749).

Eckert discloses that examples of suitable di-olefins are butadiene, isoprene, and dimethylbutadiene.  (p.3, col.1, lines 18-25).  Eckert discloses examples of suitable alkyl esters of unsaturated monocarboxylic acids include methyl-methacrylate, isobutyl acrylate, lauryl (C12) methacrylate and stearyl (C16) methacrylate.  (p.3, col.1, lines 42-45).  
Eckert discloses that the molecular weight of the copolymers varies with wide limits such as between 5000 and 150,000 (p.3, lines 64-72).  Eckert discloses that the copolymers may be added to mineral oils in amounts of 0.1 to 10 % by weight.  (p.3, lines 105-123).  
Thus the examiner is of the position that Eckert meets the limitations of the claimed random copolymer of independent Claim 16 and composition comprising at least one base oil and one or more copolymers of independent Claim 16 set forth in independent Claim 32 when the alkyl ester monomer includes both low molecular weight (methyl, isobutyl) and higher molecular weight (lauryl, stearyl) methacrylates.  

Claim Rejections - 35 USC § 103
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bollinger (US 4,533,482).
Bollinger discloses hydrogenated diolefin-lower alkyl acrylate or methacrylate copolymers and their use to improve the viscosity index of lubricating oils (Abstract).  Bollinger 
Bollinger discloses that high molecular weight, catalytically hydrogenated copolymers of conjugated diolefins, having 6 carbon atoms or less per molecule, and alkyl acrylates or alkyl methacrylates and mixtures thereof, are soluble in lubricating oil and provide an effective viscosity index (VI) improving additive for lubricating oils.  COL.4, L14-26.  
Bollinger discloses that the conjugated diolefins monomers include 1,3-butadiene, cis and trans 1-methyl-1,3-butadiene, 2,3-dimethyl-1,3-butadiene and 2-methyl-1,3-butadiene (isoprene).  COL.4, L59-63.  Bollinger discloses that the lower alkyl acrylate and lower alkyl methacrylate co-monomers include methyl, ethyl, butyl, propyl, isopropyl, sec-butyl, isobutyl, t-butyl acrylate or methacrylate, and mixtures thereof.  COL.4, L64-68.  Bollinger discloses that the polymer may include one or more higher methacrylates, wherein the alkyl groups contain from about 12 to about 20 carbon atoms per molecule, which results in an effective pour point depressant, VI improver for lubricating oils.  COL.4, L27-37.   Example 24 discloses the hydrogenation of 1,3-butadiene-methyl methacrylate-higher alkyl methacrylate copolymer.  
Although high molecular weight copolymers are preferred, Bollinger teaches that the copolymer may be degraded to improve its shear stability resulting in a copolymer which may have molecular weight of 20,000.  COL.5, L6-10.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8-C15) alkyl(meth)acrylate monomer, (C16-C24) alkyl(meth)acrylate monomer, and (C1-C4) alkyl(meth)acrylate monomer.
Oyama et al (US 4,656,219) discloses a copolymer rubber comprising (1) 10 to 60% by weight units derived from an unsaturated nitrile, (2) 0 to 30 % by weight of units derived from a conjugated diene, and (3) 90 to 10% by weight of units derived from an ethylenically unsaturated monomer including acrylates and methacrylates. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 






							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
January 10, 2022